UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7254


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRACEY DEVON PETERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:99-cr-00116-JBF-8)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracey Devon Peterson, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracey Devon Peterson appeals the district court’s order

denying   his    motion     for    reduction        of     sentence    pursuant    to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                     United States v. Peterson, No.

2:99-cr-00116-JBF-8         (E.D.       Va.       June     24,   2008).       We     deny

Peterson’s motion for appointment of counsel.                         We dispense with

oral   argument     because       the     facts      and    legal     contentions       are

adequately      presented    in     the    materials         before    the   court      and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                              2